By the Court:
The only point made for the prisoner is that the indictment does not appear to have been signed or indorsed by the foreman of the Grand Jury. No motion to set aside the indictment was made by the prisoner in the Court below, but the cause was tried upon the plea of not guilty, interposed by him. By section nine hundred and ninety-six of the Penal' Code, which substantially corresponds with section two hundred and eighty of the Criminal Practice Act formerly in force, an objection of this character, to be availed of, is to be made by motion of' the prisoner to set aside the indictment, and his failure to make such. a motion precludes him from afterwards taking the objection.
Judgment and order denying new trial affirmed. Kemittitur forthwith.